Title: To James Madison from Joseph Forman, 20 December 1802
From: Forman, Joseph
To: Madison, James


					
						Sir.
						Baltr. Decemb. 20th. 1802
					
					The situation of my Family which is in this Country added to the great derangements made in 

Commercial Matters by the Peace—renders my Return to Europe very injurious to them & my own 

affairs.  I am therefore oblidged to yield to the imperious necessaty which forbids my return & longer to 

enjoy the satisfaction of serving the Goverment at Rotterdam to which Place I was appointed Consul 

some time since.  You will be so oblidging to make this known to the President assuring him of my high 

respect & obligation.  I take the liberty at this same time to observe, that Lawson Allexander Esqr. has 

since my Departure been acting as Agent for the Consulate.  He is a native Citizen of America & has 

given great satisfaction since his appointment.  It would therfore give me great pleasure to know he 

was appointed my successor.  No doubt application will be made for him through other Persons, & his 

value made known to the Executive.  I have the Honor to be with respect & consideration Yr obl. 

Hml. S.
					
						Joseph Forman
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
